


Exhibit 10.73

 

Amendment Number One

to the

American General Corporation

Supplemental Executive Retirement Plan

 

Amendment made this 30th day of December, 2008 to the American General
Corporation Supplemental Executive Retirement Plan (the “Plan”), as amended to
date, pursuant to the authority reserved in Article 5.1 thereof.

 

WHEREAS, benefit accruals under the Plan were frozen as of December 31, 2002
with respect to certain Executives and as of August 29, 2004 with respect to
certain other Executives, as hereinafter described; and

 

WHEREAS, AIG Life Holdings (US), Inc. formerly known as American General
Corporation (the “Company”) wishes, by adoption of this Amendment Number One, to
ratify and confirm the cessation of accruals as of December 31, 2002 or as of
August 29, 2004, as hereinafter described.

 

NOW THEREFORE, the Plan is amended as follows:

 

1.                                      Section 2.6 of the Plan is deleted in
its entirety effective August 29, 2004.

 

2.                                      The definition of “Final Average
Compensation” in Article VI of the Plan is amended by the addition of the
following to the end thereof:

 

“Notwithstanding the foregoing, an Executive’s Final Average Compensation shall
be determined as if the Executive terminated employment (other than by reason of
Section 2.6) on December 31, 2002 if the Executive is listed in Colunm A of
Exhibit B or as of August 29, 2004 if the Executive is listed in Column B of
Exhibit B.”

 

3.                                      The definition of “Qualified Plan
Benefit” in Article VI of the Plan is amended by the addition of the following
to the end thereof:

 

“Notwithstanding the foregoing, an Executive’s Qualified Plan Benefit shall mean
the aggregate annual retirement benefit as of December 31, 2002 (if the
Executive is listed in Column A of Exhibit B) or as of August 29, 2004 (if the
Executive is listed in Column B of Exhibit B) payable to the Executive at age
sixty-five (65) from the Qualified Plan in the form of a single life annuity,
adjusted under the actuarial equivalent factors of the Qualified Plan to a
single life annuity with a ten-year term certain as of the date payment of the
Retirement Benefit hereunder commences and reduced under the terms of the
Qualified Plan for early commencement if payment of the Retirement Benefit
hereunder commences prior to the Executive’s attainment of age 65.”

 

--------------------------------------------------------------------------------


 

4.                                      The definition of “Restoration Plan
Benefit” in Article VI of the Plan is amended by the addition of the following
to the end thereof:

 

“Notwithstanding the foregoing, an Executive’s Restoration Plan Benefit shall
mean the aggregate annual retirement benefit as of December 31, 2002 (if the
Executive is listed in Column A of Exhibit B) or as of August 29, 2004 (if the
Executive is listed in Column B of Exhibit B) payable to the Executive at age
sixty-five (65) from the Restoration Plan in the form of a single life annuity,
adjusted under the actuarial equivalent factors of the Restoration Plan to a
single life annuity with a ten-year term certain as of the date payment of the
Retirement Benefit hereunder commences and reduced under the terms of the
Restoration Plan for early commencement if payment of the Retirement Benefit
hereunder commences prior to the Executive’s attainment of age 65.”

 

5.                                      The definition of “Social Security
Benefit” in Article VI of the Plan is amended by the addition of the following
to the end thereof:

 

“Notwithstanding the foregoing, the Executive’s Social Security Benefit shall be
determined under the Social Security Act as in effect in 2002 and reflecting
compensation at the 2002 level through the Executive’s Normal Retirement Date if
the Executive is listed in Column A of Exhibit B. Notwithstanding the foregoing,
the Executive’s Social Security Benefit shall be determined under the Social
Security Act as in effect in 2004 and reflecting compensation at the 2004 level
through the Executive’s Normal Retirement Date if the Executive is listed in
Column B of Exhibit B.”

 

6.                                      The definition of “Years of Service” in
Article VI of the Plan is amended by the addition of the following to the end
thereof:

 

“Notwithstanding the foregoing, an Executive’s Years of Service shall not
reflect employment with the Company after December 31, 2002 if the Executive is
listed in Column A of Exhibit 13 or after August 29, 2004 if the Executive is
listed in Column B of Exhibit B except for purposes of determining if the
Executive is eligible for Early Retirement.”

 

7.                                      In order to record the participants who
have a frozen accrued benefit as of December 31, 2002 or as of August 29, 2004,
the Plan is amended by the addition of Exhibit B attached hereto.

 

2

--------------------------------------------------------------------------------

 
